Opinion filed July 27, 2006 















 








 




Opinion filed July 27, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00412-CV 
                                                    __________
 
                                 RONNIE CARL TAYLOR, Appellant
 
                                                             V.
 
                          GWYNN
ANN (TAYLOR)
RUSSELL, Appellee
 

 
                                         On
Appeal from the 106th District Court
 
                                                         Dawson
  County, Texas
 
                                          Trial
Court Cause No. 05-01-17,131-CV
 

 
                                            M
E M O R A N D U M    O P I N I O N
Ronnie Carl Taylor has filed in this court a
motion to dismiss his appeal.  In his
motion, Taylor
states that the parties have reached a full and final compromise and settlement
of the issues in dispute.  
The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
July 27, 2006
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.